 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDvolume of business or available jobs is entirely beyond Respondent's control.Ac-cordingly, it is recommended that Respondent make reasonable and businesslikeefforts to restore its wholesale shirt operations to substantially the same scope andvolume as prevailed prior to February 23, 1961.With due regard to the experience and qualifications of the employees named in thecomplaint who have not been offered reinstatement, it is recommended that Respond-ent offer these employees reinstatement to their former or substantially equivalentjobs, as available, without prejudice to any rights or privileges previously enjoyed.In the event that there are not sufficient job openings for the said employees, it isrecommended that Respondent create a preferential hiring list, notify the Unionand the employees of such list, and offer to said employees on the list reinstatementto their former or substantially equivalent jobs, as such are available, without preju-dice to their rights and privileges previously enjoyed.With respect to those employees named in the complaint to whom Respondenthas offered or does offer reinstatement to their former or substantially equivalentjobs, it is recommended that Respondent make them whole for any loss of paysuffered by reason of the discrimination against them.The employees' net earningsduring the period from the date of their discharge to the date of the offer of rein-statement shall be deducted from gross backpay in -a manner consistent with Boardpolicy.44As to those employees named in the complaint for whom, during the 12-monthperiod commencing from the date of this report, no job openings are available inRespondent's employ that are the same or substantially equivalent to their formerjobs, with due regard for reasonable standards of qualification, and who have there-fore not been offered reinstatement, it is recommended that they be made whole forany loss of pay suffered by reason of the discrimination against them by paying toeach of them a sum of money equal to the amount she would normally have earnedas wages from the date of the original discharge on February 23 or 24, 1961, untilsuch time as each secures, or did secure, substantially equivalent employment withother employers 45In the event that the Board adopts the foregoing recommendations or in the eventthat Respondent undertakes compliance with these recommendations initially, it isrecommended that the Board expressly reserve right to modify the backpay and rein-statement provisions if made necessary by a change of conditions in the future, andtomake such supplements thereto as may hereafter become necessary in order todefine or clarify their application to a specific set of circumstances not now apparent.Since the Union represented and represents a majority of the employees in anappropriate unit that was not confined to employees who were terminated in Febru-ary 1961 and since any effect that the terminations may have had upon the Union'sstrength was due to the illegal conduct of Respondent, it is recommended that Re-spondent bargain with the Union upon request.46[Recommendations omitted from publication.]"F. W. Woolworth Company,90 NLRB 289.'6Bonnie LassKnitting Mills, Inc.,120 NLRB 1390;The R. C. Mahon Company,118NLRB 1537;Steward Hog Ring Company, Inc.,131 NLRB 310;St.CloudFoundry &Machine Company, Inc.,130 NLRB 911.10Frank Bros. Company v. N.L.R.B.,321 U.S. 702 ;N.L.R.B. v. Philamon Laboratories,Inc.,298 F. 2d 170 (C.A. 2).Westinghouse Electric Corporation (Naval Reactors Facility) IandEasternIdahoMetal Trades Council, AFL-CIO, Peti-tioner.Cases Not. 19-11C-2956 and 19-RC-2957.May 24, 1962DECISION AND ORDERUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Orville W. Turnbaugh, hear-1 The name of the Employer appears as amended at the hearing.137 NLRB No. 30. WESTINGHOUSE ELECTRIC CORPORATION, ETC.333ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act, for the followingreasons:The Naval Reactors Facility (NRF) is one of a number of facilitiesat the National Reactor Testing Station (NRTS), which is locatedabout 60 miles west of Idaho Falls, Idaho.NRTS was established in1949 to test and operate various types of nuclear reactors as part ofa basic Reactor Development Program of the Atomic Energy Com-mission (AEC). NRF is the only facility of NRTS operated by theEmployer.The entire operation of NRF is enclosed in one area,approximately 60 acres.On this site are located the following in-stallations:Expended Core Facility (ECF), A1W, S1W, Admin-istration Services (A/S), Testing Services (T/S), and Plant Services(P/S), and various "support buildings," with which we are not con-cerned herein.Each installation has its headquarters in a separatebuilding.Along with some supporting facilities, S1W was started in 1952,and was then a basic prototype propulsion plant for the submarineNautilus.The venture was successful, and was converted into aflexible test and training facility. It is now used primarily for car-rying out various test programs to gain technical information thatwill assist in developing new equipment for both submarines and sur-face ships, and for certain commercial reactor projects.An ancillaryfunction of S1W is to train Navy personnel in the operation andmaintenance of the reactor propulsion plants which are constructedand experimented with there.In 1957, A1W was constructed, and was set up as the prototypepropulsion plant to the aircraft carrierEnterpriseand the missilecruiserLong Beach.The basic functions of A1W and S1W todayare the same.In 1958, the ECF was added. It is basically a large laboratory,and is devoted to the study and analysis of expended reactor coresfrom the Naval Reactor Proram, the conducting of various test pro-2D 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDgrams involving structural materials, fuel materials, and planningmaterials (loop experiments), the interim examination of prototypefuels from S1W and A1W, and the training of Navy personnel. Aswill be pointed out below, some of the functions which are an integralpart of ECF's experiments are carried on in the A1W or S1W areas.The service groups which operate to assist ECF, A1W, and S1Wtechnicians are A/S, P/S, and T/S. The A/S services are industrialrelations, accounting, purchasing, warehousing, budgeting, etc.P/Sprovides installation and maintenance work, as well as janitorial serv-ices.T/S provides services in the following categories : industrialhygiene, quality control and safety, inspection, drafting, plant chem-istry, instrumentation, and training support.A single site manager is responsible for the overall operations ofNRF. NRF cannot in any sense be called a "plant," for it producesno product in the usual sense.NRF is one big scientific laboratory forthe development and simulation of scientific problems, and the analy-sis and discovery of answers to those problems.In Case No. 19-RC-2956, the Petitioner seeks a unit of "all em-ployees employed by Westinghouse (Naval Reactor Test Facility)who work in or out of the Expended Core Facility including em-ployees classified by the Company as technician `B' radio chemistry,technician `B' hot cell, technician `B' fuel handling, technician `A' op-erations, technician `A' radio chemistry, technician `A' hot cell, tech-nician `A' fuel handling, instrumentation specialist, and technicalspecialist (a total of 49 employees), but excluding all office clericalemployees, supervisory and professional employees, and guards as de-fined in the Act, and all other employees." 2In Case No. 19-RC-2957, the Petitioner seeks a unit of "all em-ployees classified as inspectors (a total of 8) excluding all office cleri-cal employees, technicians, guards, supervisors, and professionalemployees as defined in the Act, and all other employees."Asan alternative, Petitioner stated it would have no objection toa unit combining the above referred to technical classifications andinspectors.The Employer contends that its total operations at NRF are sothoroughly integrated and interdependent that the ECF does notconstitute a functionally distinct or homogeneous group of employees.It further contends that the only appropriate unit is one which en-compasses all its technical employees, a total of 127, of which theunits sought by Petitioner are only a segment. It urges that, inaddition to the employees sought by Petitioner, the unit to be appro-priate must also include : the photographer and master photographeratA/S, the technical specialist at P/S, the eight technicians "A"operations and five technicians "A" reactor test at A1W, the tech-2This unit description is in conformity with the unit description urged by the Peti-tioner, as amended just prior to the close of the hearing WESTINGHOUSE ELECTRIC CORPORATION, ETC.335nician "B" operations, seven technicians "A" operations, technician"A" reactor test, and the technical specialist at S1W, and the tech-nician "B" chemistry, five technicians "B" industrial hygiene, drafts-man "B," seven technicians "A" chemistry, fifteen technicians "A"instrumentation, seven draftsmen "A," seven technicians "A" indus-trial hygiene, eight inspectors "A," and the instrumentation specialistat T/S.There are three technical specialists employed it NRF-one eachassigned to ECF, P/S, and S1W. All three perform similar func-tions within the processes of the section in which they are workingat any given time. Their job consists of preparing sketches and draw-ings for panel layouts of mechanical and/or electrical apparatus, anddevising testing methods and interpreting data.Each is responsiblefor organizing technicians into concerted plans of action for accom-plishing test objectives, and consulting with and advising technicians(e.g.,hot cell, operations, and fuel handling technicians) in theirtesting procedures.They also coordinate the efforts of the draftingdepartment.Petitioner would include only the technical specialistworking in ECF.Petitioner would exclude the operations technicians assigned toA1W and S1W. The technicians "A" are required to know the work-ings and operation of all the equipment in the facility to which as-signed, and their job is to instruct trainees in operation techniques,to report unsafe conditions, and to recommend corrective mainte-nance.Technicians "B" perform the actual operational jobs for themost part.Although required to be "experts" in their own facilityonly, the record shows that these technicians also work as industrialhygiene technicians and as chemistry technicians when they are neededand are therefore sometimes assigned to other facilities.They alsowork, on occasion, as inspectors.The basic job functions of thesetechnicians is the same at ECF, A1W, and S1W 3The chemistry technicians, "A" and "B," are assigned to the T/Sfacility.The function of T/S is to supply ECF, A1W, and S1W withthe many and varied types of technical services which they need, atthe time they are needed.The nature of the services is such thatitwould be impracticable to have employees in each of the classifica-tions in T/S assigned permanently to ECF, A1W, or S1W. Thechemistry technicians perform analyses of water samples, test grossradioactivity, conductivity, chemical composition of materials usedin the various facilities, etc.They work with other technicians orwith engineers in performing numerous nonrepetitive chemical analy-ses.They may be assigned for periods of time to a particular facil-ity-usually to A1W or S1W. However, on some occasions they areassigned to work at ECF. Petitioner would exclude these employees.$ The designation of technicians as "A" technicians means those employees have com-pleted their on-the-job training."B" technicians are still "apprentices" 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnother group of technicians assigned to T/S is the industrial hy-giene technicians.Their main function is to check on contaminationlevels in the different facilities, and to prescribe interim correctionof hazardous conditions, and the proper repair of defective equip-ment.In carrying out this function, these technicians work along-side the various technicians in ECF, A1W, and S1W, observing andinstructing them as to proper safety techniques.Their presence isan absolute necessity at all stages of some functions of these facilities.Petitioner seeks to exclude these employees.Although all hot cell technicians and fuel handling technicians areassigned to ECF, the fuel handlers spend 90 percent of their timein S1W, and, in order to carry out some programs or experiments,some hot cell technicians spend from 3 to 4 weeks at a time, aboutfour times a year, working in S1W. The hot cell technicians conductexperiments in hot cell chambers built to withstand heat, pressures,and radiation.Their manipulations are by way of "master-slave"remote control instruments.Fuel handlers install, operate, adjust,dismantle, inspect, and test expended reactor components and shield-ing devices by use of remotely operated underwater tools andequipment.There is one instrumentation specialist assigned to ECF, and oneassigned to T/S.Petitioner would include only the former.Theirjobs are basically the same: to provide direct technical assistance tolower classified technicians in their departments, and to coordinate theoverlapping technical functions of engineers and lower technicians.They must know thoroughly the job of the instrumentation techni-cians, whose job it is to analyze circuits, determine their theory ofoperation, and instruct others in operating and maintaining them.The Petitioner would also exclude all instrumentation technicians,since all are assigned to T/S.But these employees often work alongwith the technicians in ECF, and one was assigned permanently toECF until recently.Reactor mechanical maintenance technicians are assigned to ECFand the Petitioner seeks to include them.However, they spend only10 percent of their time in ECF, during which time they work as hotcell technicians or as water pit technicians (part of fuel handling).The remainder of their time is spent at A1W or S1W, where they per-form fuel handling functions.The photographer and master photographer are both assigned toA/S, but perform their work in ECF, S1W, and A1W, where theirwork requires the assistance of technicians in these facilities.Theirfunction is to take photos of equipment and of testing results in thehot cells and water pits.Their basic job activity is that of a typicalphotographer.Petitioner would exclude them.The draftsmen are assigned to T/S, but their time is equally dividedbetween ECF, S1W, and A1W. Basically, they perform normal draft- THE DAYTON POWER AND LIGHT COMPANY337ing duties-making layout and design drawings for mechanical, struc-tural, and electrical equipment. It is necessary that they work alongwith the inspectors at times in the process of inspecting structuresand electrical circuits and comparing them with the blueprints.Petitioner would exclude them.Petitioner seeks a separate unit of inspectors, all of whom are as-signed to T/S.They are required to know the intricacies of all me-chanical apparatus and some of the less intricate electrical apparatus.It is their job to inspect this apparatus, diagnose errors and flaws, andrecommend corrective action.They must know thoroughly the jobof the industrial hygiene technicians and sometimes take their places.As mentioned above, operations technicians sometimes work as in-spectors.Their work takes them into ECF, S1W, and A1W.The technical functions of NRF are thoroughly integrated andinterdependent, and all the employees spoken of above must be takentogether as constituting an appropriate unit.The interests and skillsof all those employees are quite similar.With the possible exceptionof the photographers, all are technical employees within the meaningof the Act.All are salaried, are on the same payroll, are subject tothe same personnel policies, are under the same progression program,have common facilities for eating, receive the same training course incriticality, and have identical employee benefits.Petitioner seeksarbitrary and artificial groups of these employees.The units peti-tioned for do not constitute functionally distinct or homogeneousgroups of employees, nor administrative or departmental units, suchas the Board might recognize 3In view of the foregoing facts, and the entire record, the Board con-cludes that neither of the two separate units petitioned for, nor theproposed alternative unit, is appropriate.Hence, the petitions hereinmust be dismissed.[The Board dismissed the petitions.]3The result herein is consistent with the rule set forth inThe Sheffield Corporation,134 NLRB 1101The Dayton Power and Light CompanyandLocal 175,UtilityWorkers Union of America,AFL-CIO.'Case No. 9-R-1069.May 24, 1962ORDER DENYING MOTIONOn July 7, 1943, following an election pursuant to an agreement forconsent election, Local 175 was certified as the collective-bargaining'This is the present name of the Union Its name at the time it was certified in 1943was Local 175, Utility Workers Organizing Committee. C 10 _\ motion to change therecords in this case to reflect the new name of the Union was granted at the hearingThe Union is hereinafter referred to as Local 175137 NLRB No. 29649856-63-vol. 13 7-2 3